Citation Nr: 0025360	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-09 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1999 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein the RO held that 
new and material evidence had not been submitted to reopen 
previously disallowed claims of entitlement to service 
connection for neck and low back disabilities.  


FINDINGS OF FACT

1.  Service connection for a neck disability and service 
connection for a low back disability were denied by a rating 
decision of August 1992, essentially on the basis that the 
evidence did not show that either disability was shown in 
service, nor manifested to a compensable degree within one 
year after separation from service.  

2.  A subsequent final rating decision of January 1997 denied 
the veteran's attempts to reopen the claims.

3.  Evidence received subsequent to the January 1997 rating 
decision contains information that either duplicates, or is 
cumulative of, information previously considered by the RO, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the 
veteran's claim for service connection for a neck disability 
may not be reopened. 38 U.S.C.A. §§ 5108 and 7105 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.156(a) (1999).

2.  New and material evidence has not been submitted, and the 
veteran's claim for service connection for a low back 
disability may not be reopened. 38 U.S.C.A. §§ 5108 and 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for a neck disability and a low back 
disability were initially denied by a rating decision of the 
RO in August 1992.  The veteran reported a history of falling 
down during active service and injuring his back.  The RO 
based the denial of service connection on the evidence of 
record at the time, which included service medical records, 
private treatment records dated from August 1986 to November 
1986, VA treatment records, and the report of a VA 
examination conducted in December 1982.  Service connection 
for both disabilities was denied as the evidence did not show 
that a neck or back condition or injury was incurred in, or 
aggravated by active service, or that an arthritic process 
was present to a compensable degree within one year of 
discharge. The record does not show that a notice of 
disagreement was filed or that an appeal was perfected within 
one year after notification of the RO's decision in August 
1992.  Therefore, the rating decision of August 1992 is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.104 (1999).

In January 1997, the veteran submitted additional private 
medical evidence dated from July 1986 to November 1986.  By 
means of a rating decision, issued in January 1997, the RO 
declined to reopen the veteran's claim as the evidence 
submitted prior to the 1992 decision was either duplicative 
of evidence previously considered by the RO or presented 
cumulative evidence of disability.  The veteran did not 
appeal/perfect an appeal of this decision, and it is final.  
38 U.S.C.A. § 7105(b)(c).   

Following the most recent denial of the veteran's claim, 
additional evidence has been associated with the claims 
folder.  Private medical records from Dr. Thomas B. Briggs 
dated from May 1997 to August 1997 show that the veteran 
reported a history of neck pain.  In May 1997, he displayed 
tenderness in the suboccipital region and limited range of 
motion secondary to bony resistance.  His lumbar spine was 
without tenderness to percussion or palpation and his range 
of motion appeared normal with no spasm or swelling seen.  
Straight leg raise was negative bilaterally.  Subsequent 
treatment records show that the veteran was treated for his 
neck pain with a cervical traction and that he was "quite 
satisfied" with the treatment.  

In a May 1999 statement, the veteran recounted an incident 
during service in which he fell off a ladder during General 
Quarters.  He stated that he hit his head and injured his 
back.  As the line to sick bay was long, he was only treated 
by a pharmacist's mate who took him to his rack.  He 
indicated that the only treatment he received during service 
was APCs and rest.  

Additional evidence submitted subsequent to the most recent 
final disallowance of the veteran's claims includes VA 
medical evidence from the Denver, Colorado, VA Medical Center 
(VAMC) from the 1960s and 1970s showing treatment for various 
conditions including a duodenal ulcer, a hiatal hernia, a 
stab wound to the chest and abdomen, and ureteral calculus. 

II.  Analysis

To reopen a claim that has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated the 
issues present herein according to the definition of material 
evidence enunciated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) ("a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
these claims will be made pursuant to the definition of new 
and material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  However, it is not necessary to remand his 
claims because no prejudice to the veteran results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Furthermore, since none of 
the additional evidence is new as defined within Hodge, and 
the evidence does not necessitate consideration of the 
material standard, the Board concludes that there is no 
prejudice.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  It is the responsibility of a person 
seeking entitlement to service connection to present a well-
grounded claim. 38 U.S.C.A. § 5107.

A claim for service connection requires three elements to be 
well grounded: There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the 
inservice injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The pertinent evidence received subsequent to January 1997, 
the most recent final denial of his claims, is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  As set forth above, since 
January 1997, the following evidence has been received: (1) 
private medical evidence from Dr. Briggs; (2) the veteran's 
contentions, including those presented in a May 1999 
statement; and (3) post VA medical evidence received from the 
Denver VAMC.

Postservice private medical records from Dr. Briggs received 
subsequent to January 1997 indicate that the veteran has 
received treatment for neck pain.  The fact that he currently 
has neck and back disabilities was previously established, 
and is not in dispute.  Thus, these postservice private 
medical records submitted are merely cumulative to records 
previously considered, and are not new. 

To the extent that the veteran contends that he now has a 
neck disability and a back disability as a result of an 
inservice injury, this evidence is not new.  Prior to 1997, 
he had alleged that he had sustained an injury to his back as 
a result of an inservice fall.  He has not submitted any new 
contentions regarding this condition; he has, at best, merely 
repeated his prior assertions in detail.  This evidence is 
cumulative of evidence of record at the time of the January 
1997 rating decision and, thus, is not new.  In addition, the 
Board notes that there is no evidence that the veteran 
possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Copies of VA medical evidence, dated in the 1960s and 1970s, 
duplicate information of record at the time the January 1997 
denial of the veteran's claim.  In fact, these submissions 
are photocopies of documents previously considered.  
Accordingly, the medical records are not new and cannot serve 
to reopen the veteran's claim.

None of the evidence received subsequent to April 1991 is new 
and material, i.e., not previously of record and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  Accordingly, the 
veteran's claims for service connection for a neck disability 
and a low back disability may not be reopened.  38 U.S.C.A. 
§§ 5108; 38 C.F.R. § 3.156.  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  Here, VA has no outstanding duty to inform 
the veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a), in this case, because nothing in the 
record suggests the existence of evidence that might reopen 
the finally denied claims for service connection.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to the claims on appeal claim 
under 38 U.S.C.A. § 5103(a).


ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Veterans Law Judge



 

